Case 8:19-cV-OO423-WF.]-SPF Document 1'8 Filed 04/12/19 Page 1 of 2 Page|D 490

AFFIDAVIT OF RESIDENCY AND PRINCIPAL PLACE OF BUSINESS

OXEBRIDGE QUALITY RESOURCES
INTERNATIONAL, LLC, and
CHRISTOPHER PARIS, individually.

Plaintiffs,
Case Number: M.D.Fla._8_19-cv-,00423-WF]-SPF
Case Number: 8:19-cv-423-T-OZSPF
]udge William F. lung
Magistrate ]udge Sean P. Flynn
Vs.
WILLIAM LEVINSON,
LEVINSON PRODUCTIVITY
SYSTEM, PC, a Pennsylvania
Corporation,
MARC TIMOTHY

SMITH, individually, and d/b/a
CAYMAN BUSINESS SYSTEMS,
GUBERMAN PMC, a Connecticut
Corporation, b
DARYL GuBERMAN, * ' - is
an Individual, DoNALD LABELLE, an lndividual 1 4

Defendants,

Personally appeared before me, the undersigned Marc T Smith and says:

1. I am the person named in the lawsuit styled Case number: M.D.Fla._8_19-cv-
00423-WF]-SPF

2. I am representing myself Pro Se and can be reached at 513 341-6272.

3. I am older than eighteen (18] years of age and a citizen of the United States.

4. I make this Affidavit for the purpose to showing that I my “permanent”

address is outside the jurisdiction of the District Court for the Middle District

of Florida.

leah 1311

Case 8:19-cv-OO423-WF.]-SPF Document 18 Filed 04/12/19 Page 2 of 2 Page|D 491

5. lam retired and travel, however never near or in the state of Florida,
however I do maintain a residence for tax and related purposes. I have no
“Principal Place of Business”.

6 I have presented my true and correct Ohio drivers license to the Notary
Public signing this below as proof of my residency.

7. I have maintained a residence in Ohio since 1984.

8. I am not a resident in the Middle District of Florida, or any other part of the
state of Florida.

9. I do not consent to personal jurisdiction in the Middle District of Florida, or
any other part of the state of Florida.

10. I was not in, near or visiting Middle District of Florida, or any other part of
the state of Florida at any time material to the Plaintiff’s complaint.

11. l declare all of the aforementioned statements to be true under penalty of

perjury.

FURTHER AFFIANT SAYEH NAUGHT.

m@¢<<l¢\l\

h/larc T. Smith

The fo egoing Affidavit of Residency was acknowledged before me this g day of
E@g\_<: 2019, by an individual who has produced a current Ohio Driver License.

     
 

M'Salihu
Notary Public
Slate of Ohio
Commiaslons Expims Ju|y 15.2023

